DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 18, 2020 has been entered.

Election/Restrictions
Applicant’s election without traverse of species I, claims 1, 2 and 6-8, in the reply filed on August 2, 2021 is acknowledged.
Claims 3-5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2, 2021.

Drawings
The drawings (Figs. 3, 11 and 13) are objected to because symbol "p" should be removed from the layer of "80" (note: "80" has been used to designate "a field insulating film").  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 

Claim Objections
Claim 8 is objected to because of the following informalities: A colon (:) should be inserted after "including" (claim 8, line 13).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the first conductivity type" in line 13. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear whether said limitation is the same as or different from "a first semiconductor type", as recited in claim 1, line 2.
The claimed limitation of "side faces thereof", as recited in claim 1 (line 16) and claim 7 (line 4), is unclear as to which element the term "thereof" applicant refers.
Claim 8 recites the limitations "the anode pad" and "the second-conductivity-type poly-silicon layer" in lines 20-21. There is insufficient antecedent basis for these limitation in the claim. Also, it is unclear whether said limitations are the same as or different from "an electrode pad" and "a poly-silicon layer", as recited in claim 8, lines 16 and 14, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 6-8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (4,760,434) in view of Okumura (2013/0175549).
Tsuzuki et al. show in Figs. 1-4 and related text: 
As for claims 1 and 6, a semiconductor device, comprising: 
a semiconductor substrate 11 of a first semiconductor type including a semiconductor material having a bandgap (Col. 3, lines 27-28); 
a second-conductivity-type region 30 of a second conductivity type P provided in a surface layer 112 of a first main surface of the semiconductor substrate; 
an insulated-gate field effect transistor 22 including a base region 30 and a source pad 39, the base region comprising the second-conductivity-type region, the source pad being electrically connected to the second-conductivity-type region; 
an insulating layer 24 disposed on the semiconductor substrate (Col. 4, line 10); 

a first-conductivity-type poly-silicon layer (n type portion of) 60 of the first conductivity type provided on the first main surface of the semiconductor substrate next to the second-conductivity-type poly-silicon layer, via the insulating layer, the first-conductivity-type poly-silicon layer being in contact with the second-conductivity-type poly-silicon layer at side faces thereof; and 
a diode 25 formed by a pn junction between the second-conductivity-type poly-silicon layer and the first-conductivity-type poly-silicon layer (Col. 4, lines 17-19), the diode including an anode pad 61 and a cathode pad 62, the anode pad being electrically connected to and in direct contact with the second-conductivity-type poly-silicon layer, the cathode pad being electrically connected to the first-conductivity-type poly-silicon layer, wherein 
the source pad is a metal film containing aluminum as a main constituent (Col. 2, lines 46-47), and the anode pad is a metal film containing aluminum as a main constituent (Col. 4, lines 19-20), the metal film of the anode pad being made of a single layer, being in direct contact with the second-conductivity-type poly-silicon layer, and being free of any barrier metal. 

As for claim 8, a semiconductor device, comprising: 
a semiconductor substrate 11 of a first semiconductor type including a semiconductor material having a bandgap (Col. 3, lines 27-28); 

an insulated-gate field effect transistor 22 including a base region 30 and a source pad 39, the base region comprising the second-conductivity-type region, the source pad being electrically connected to the second-conductivity-type region; 
an insulating layer 24 disposed on the semiconductor substrate (Col. 4, line 10); and 
one or more circuit parts 13 (26/25/27/28) for protecting or controlling the insulated-gate field effect transistor (Col. 2, lines 65-68; Col. 4, lines 30-68; Col. 5, lines 1-7), the one or more circuit parts being provided on the semiconductor substrate and including 
     a poly-silicon layer 60 (or 55) provided on the first main surface of the semiconductor substrate via the insulating layer (Col. 4, lines 12-15 and 17-19), and 
     an electrode pad 61/62 (or 56/57) electrically connected to and in direct contact with the poly-silicon layer, wherein 
the source pad is a metal film containing aluminum as a main constituent (Col. 2, lines 46-47), and 
the electrode pad is a metal film containing aluminum as a main constituent (Col. 4, lines 19-21 (or Col. 4, lines 15-16)), the metal film of the anode pad being made of a single layer, being in direct contact with the second-conductivity-type poly-silicon layer, and being free of any barrier metal. 
Tsuzuki et al. do not disclose the bandgap (of the semiconductor substrate) that is wider than that of silicon; a barrier metal disposed on the second-conductivity-type 
Okumura teaches in Figs. 1A, 1B, 2 and related text:
As for claims 1 and 8, a semiconductor substrate 5/8 having a bandgap is wider than that of silicon ([0056]); and 
a barrier metal 28 disposed on the second-conductivity-type region 15 ([0074]).

As for claim 6, the barrier metal is any one of a titanium film, a titanium nitride film, and a stacked film of the titanium film and the titanium nitride ([0074], line 2).
Tsuzuki et al. and Okumura are analogous art because they are directed to a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tsuzuki et al. with the specified feature(s) of Okumura because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the bandgap that being wider than that of silicon; dispose a barrier metal on the second-conductivity-type region; and the barrier metal being any one of a titanium film, a titanium nitride film, and a stacked film of the titanium film and the titanium nitride, as taught by Okumura, in Tsuzuki et al.'s device, in order to provide high breakdown field strength, high electron mobility and high thermal conductivity characteristics and enhance the performance of the device; and to prevent a metallic material in the contact hole from diffuse into a substrate. 
Therefore, the combined device shows the source pad being electrically connected to the second-conductivity-type region via the barrier metal. 



As for claim 7, the combined device shows the cathode pad is grounded (Tsuzuki Fig. 3), and 
the diode detects a temperature of the insulated-gate field effect transistor using temperature characteristics thereof (Col. 2, lines 65-68; Col. 4, lines 30-68; Col. 5, lines 1-7).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811